Citation Nr: 0113922	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from April 1969 to April 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant contends, in 
substance, that he has PTSD as a result of his experiences in 
Vietnam. 

The veteran's service personnel records show that his service 
included a tour of duty in the Republic of Vietnam from 
September 19, 1969, to September 18, 1970.  However, those 
records did not include the specific organizational unit with 
which he served in Vietnam.  In September 1998, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
responded to a request for information and stated that the 
request had not documented the veteran's unit of assignment 
in Vietnam and that future requests should include his unit 
of assignment.

An attempt was made to associate pertinent morning reports 
with the record.  The National Personnel Records Center 
(NPRC) was provided with the information which the veteran 
had provided regarding his organizational unit and stressors, 
namely, that his unit, which he referred to as "Big Red One, 
Troop Command" sustained gunfire and sniper fire.  However, 
his specific company, battalion, regiment, and its location 
were needed for such a records search.  By letter dated in 
May 2000, the RO requested the veteran to provide the 
specific information regarding his unit assignment.  In his 
September 200 personal hearing, he testified that he could 
not recall the specifics of his organizational unit and the 
dates of its locations in Vietnam.  

However, a December 2000 written statement indicated that the 
veteran was assigned to Company A, 1st Battalion, 5th 
Artillery.  Thus, the USASCRUR or other appropriate 
organization should be contacted to confirm the veteran's 
association with this organizational unit.  If his 
association is confirmed, further attempts to confirm the 
veteran's stressors should be made.

Further, the veteran testified that he had been treated with 
medication for his PTSD "here at Fort Roots" beginning in 
1998 or 1999.  See Transcript of RO hearing at 27.  These 
treatment records should be associated with the claims 
folder.  He also testified that he had filed a disability 
claim with the Social Security Administration (SSA) which was 
pending at the time of his hearing.  See Transcript of RO 
hearing at 29.  The RO should request complete copies of any 
pertinent SSA records.

The medical evidence shows that the veteran was diagnosed 
with PTSD in a December 1998 VA examination.  The Board 
stresses that service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 
Vet. App. 128, 130 (1997).  

In June 1999, during the pendency of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to incorporate relevant legal 
authority established as a result of the Court's holding in 
Cohen.  In pertinent part, § 3.304(f) now provides that, 
"[s]ervice connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred."  64 Fed. Reg. 32807-32808 (June 18, 
1999).  The revised regulation was made effective from the 
date of the Cohen decision, March 7, 1997, and therefore, it 
must be considered in connection with the Board's appellate 
disposition.  Hence, as applied here, the revised version of 
§ 3.304(f) liberalizes the standard needed to establish a 
diagnosis of PTSD, from evidence that required a "clear 
diagnosis" of the condition, to the revised criteria that 
only requires medical evidence "diagnosing" the condition.

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claim, 
including evidence of current or past 
treatment for PTSD, that has not already 
been made part of the record, VA and non-
VA, and should assist him in obtaining 
such evidence.  In particular, the 
appellant must adequately identify the 
records and provide any necessary 
authorization for:

a.  Treatment "here at Fort Roots" 
beginning in 1998 or 1999; and

b.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  If 
the RO, after making reasonable efforts, 
is unable to obtain any records sought, 
the RO shall notify the veteran that it 
is unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should provide the USASCRUR 
with additional information regarding 
stressors provided at the September 2000 
hearing as well as the information that 
he was assigned to Company A, 1st 
Battalion, 5th Artillery, during his 
entire tour in Vietnam.  

a.  The USASCRUR is requested to 
provide any information available 
which might corroborate the 
veteran's unit of assignment; and 

b.  If his unit of assignment is 
confirmed, the USASCRUR is requested 
to provide any information available 
which might corroborate the 
veteran's alleged stressor(s); and 

c.  The RO should also forward 
copies of the pertinent records to 
any other sources which may have 
information.  

The USASCRUR's review is requested to 
include a search for any situation or 
operational reports pertaining to any 
incidents or operations described by the 
veteran.  Any requests for additional 
information by the USASCRUR should be 
forwarded to the veteran for response.  
Any information obtained should be 
associated with the claims folder. 

3.  The RO is requested to make a 
determination as to whether the veteran 
was in combat, and prepare a list of the 
verified stressors, if any.

4.  If a stressor(s) has been verified by 
the RO, the veteran should be afforded a 
comprehensive VA examination by a 
psychiatrist to determine whether or not 
the veteran has PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review in connection 
with the examination.  All necessary 
tests should be conducted.  The examiner 
is to be informed that only a stressor 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the stressor(s) found to be 
established by the record were sufficient 
to produce PTSD; and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.

5.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If service connection 
for PTSD remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

